                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                Plaintiff,                   )
                                             )
       v.                                    )       Case No. 19-cr-00311-SRB-1
                                             )
DEANDRE G. GUNN,                             )
                                             )
                Defendant.                   )

                                            ORDER

       Before the Court is Magistrate Judge Lajuana Counts’s Report and Recommendation

(Doc. #39) to deny Defendant’s Motion to Suppress (Doc. #18). Defendant filed Objections to

the Report and Recommendation. (Doc. #45.) The Government also filed a response to the

Report and Recommendation. (Doc. #41.) The Government “does not disagree with the Report

and Recommendation, but believes the Court should also deny Defendant’s Motion to Suppress

on the additional ground that the [D]efendant lacks standing to challenge the seizure of the

firearm.” (Doc. #41, p. 1.)

       After an independent and careful review of the record, the applicable law, and the parties’

arguments, the Court OVERRULES Defendant’s objections (Doc. #45), and ADOPTS Judge

Counts’s Report and Recommendation (Doc. #39). It is ORDERED that the Report and

Recommendation be attached to and made a part of this Order. Defendant’s Motion to Suppress

(Doc. #18) is DENIED. Based on the foregoing rulings, the Court will not address the

Government’s alternative argument in support of denying the Motion to Suppress.

       IT IS SO ORDERED.
                                                     /s/ Stephen R. Bough
                                                     STEPHEN R. BOUGH, JUDGE
Dated: September 2, 2020                             UNITED STATES DISTRICT JUDGE




            Case 4:19-cr-00311-SRB Document 46 Filed 09/02/20 Page 1 of 1
